[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________          FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-11322         ELEVENTH CIRCUIT
                                                     SEPTEMBER 14, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                  D. C. Docket No. 4:09-cr-00071-SPM-WCS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

STEVEN KRPATA

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                              (September 14, 2010)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Gwendolyn Spivey, Assistant Federal Public Defender and appellate counsel

for Steven Krpata in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED, and

Krpata’s conviction and sentence are AFFIRMED.




                                           2